 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   LAWRENCE PEPE CARDOZA,                       1:11-cv-01386-GSA-PC
12                 Plaintiff,                     ORDER DENYING AS MOOT
                                                  PLAINTIFF’S REQUEST FOR
13         vs.                                    RETURN OF OVERPAYMENT OF
                                                  FILING FEES, WITHOUT PREJUDICE
14   M. TANN, et al.,                             (ECF No. 142.)
15               Defendants.
16

17

18          Lawrence Pepe Cardoza (“Plaintiff”) is a state prisoner proceeding in forma pauperis
19   with this civil rights action pursuant to 42 U.S.C. § 1983. On December 4, 2015, summary
20   judgment was entered in favor of defendants and the case was closed. (ECF No. 135.)
21          On March 15, 2019, Plaintiff filed a motion for return of overpayment of his filing fees.
22   (ECF No. 142.)        Plaintiff asserts that the California Department of Corrections and
23   Rehabilitation continues to take funds from his trust account and send them to the court, even
24   though Plaintiff has paid all of the filing fees due. Plaintiff requests the court to reimburse him
25   for the monies that should not have been taken from his trust account.
26          The court has been informed by its financial department that Plaintiff’s overpayment of
27   filing fees was recently reimbursed. Therefore, Plaintiff’s request shall be denied as moot,
28   without prejudice.
 1          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s request for reimbursement of
 2   the overpayment of his filing fees, filed on March 15, 2019, is DENIED as moot, without
 3   prejudice.
 4
     IT IS SO ORDERED.
 5

 6      Dated:    March 22, 2019                        /s/ Gary S. Austin
                                                UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
